Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 7,8,13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 7,8,13 and 14, the term “about” is used twice each.  It is not clear what the boundaries of this term are.
There are situations where terms such as “approximately”, “substantially”, “about”, and “generally” are acceptable and definite, such as the below situations:
A – When the specification defines the boundaries for use of the term. For example, “when I use the term about, I mean +/- 10%”.
B – When there is a statement on record that the term is used to accommodate manufacturing tolerances.
C – When there is an industry standard for the subject matter. For example, “the wall is approximately perpendicular to the floor”. Practitioners could likely agree what digressions from 90 degrees would be acceptable for this situation.
D – Where significant departure from the claimed limitation would cause the device to fail at its intended use.  For example “the male die is aligned substantially parallel to the female die”. If it diverges too much from that, it simply wouldn’t work.

	

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 6 is rejected under 35 U.S.C. 102a1 as being anticipated by CN 106563858, who shows a method of manufacturing a punch having al the recited steps as follows;
holding a blank having a base portion adapted to be a structural component for the punch (blank is intrinsically held for the operation shown in the figures); 
forming a working portion in the blank extending from the base portion to a first end (using the wire shown in the figures); 
machining a land area adjacent to the first end, wherein the land area has an inwardly tapered angle relative to the working portion (see annotated figure below, note that the term “adjacent” is discussed in the remarks near the end of this action).

    PNG
    media_image1.png
    272
    321
    media_image1.png
    Greyscale

	In regard to the added recitation that the punch being made is “for a cold forming process”, this is interpreted structurally as the punch being made of a hard material, as is required for cold forming.  CN106563858’s process is disclosed as for “titanium alloy, cemented carbide, superalloy, high silicon steel materials”, and thus is considered to be “for a cold forming process”.  Examiner notes that no step of cold forming is actually claimed.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle (1,595,588) in view of Lowe (7,174,763) and CN 106563858.
Tuttle shows a punch for manufacturing sockets, said punch having a hex portion in the working portion (17).

Tuttle lacks a tapered land area, where the tapered angle is between about 0.5-3 degrees, or about 1.2-2.2 degrees.  Examiner takes Official Notice that it is well known for deforming punches to have a land area with a slight angle, for the purpose of easing withdrawal of the tool.  An example is Lowe, who discusses having an angle of 0-4 degrees adjacent the punch tip (Column 4, lines 14-16). Additional examples can be provided if challenged.  It would have been obvious to one of ordinary skill to have modified the process of making Tuttle by machining a land area near the end of the tip, between 0-4 degrees, as taught by Lowe and others, in order to aid in withdrawal of the punch.  
Since it is not clear what the boundaries of “about” are in this situation, Lowe’s disclosure of 0-4 degrees is deemed to meet the limitations of claims 7 and 8.

7.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle (1,595,588) in view of Lowe (7,174,763) and CN 106563858, Deyhim (2013/0139195), Brock (3,798,727) and the article by Peter Zelinski “EDM vs. Milling in Die/Mold Machining”.

	Tuttle does not disclose the milling of the hexagonal portion, nor the machining of the end portion.  
Neither Tuttle nor CN 106563858 mentions following the EDMing with a milling or machining step.  Examiner takes Official Notice that it is well known to follow EDMing with milling/machining.   EDMing employs a wire held at both ends.  Due to the flexibility of the wire, the dimensional accuracy of EDM is not particularly good.  Accordingly, if high dimensional accuracy is needed, it is known to follow it with a milling or machining step.  The below documents are relied upon in support of this taking of Official Notice.  Deyhim, who in paragraph 0010 performs EDM on a blade, and follows that with milling to improve the dimensional accuracy, and Brock, who teaches on lines 31-41 of column 2 that after EDM processing the punch there is a subsequent step of mechanical grinding and polishing.  For an in-depth study of when to apply EDM and when to mill, attention is directed to the article by Zelinski, who notes that EDM should be employed where deep cutting is required (such as removing the slabs to create a hexagonal tool head), and milling should be employed when high accuracy is required.
Accordingly, It would have been obvious to one of ordinary skill to have followed the EDMing step with a high-accuracy milling/machining step, to achieve the desired finish on the punch.  This is true for both the hexagonal section and the conical tip.  Examiner would like to stress how it is known to be important for these socket making punches to have high accuracy.  If the interior dimensions of the socket being made are too small, then the intended nut or bolt-head will not fit therein.  If the interior 
With regard to claim 15, the making of Tuttle’s punch is still lacking the step of EDMing grooves in the punch.  Since there is no recitation that the grooves remain in the working portion after the milling/machining, they appear to have no criticality (CN 106563858 shows the Hexagonal section can be done without grooving).  As set forth in In re Kuhle, 526 F.2d 553, 555 (CCPA 1975), when a claimed feature solves no stated problem and presents no unexpected result it is considered that it “would be an obvious matter of design choice within the skill of the art”.

Applicant's arguments have been fully considered but they are not persuasive.
In regard to the rejection under 35 USC 112, Applicant argues that one of ordinary skill would clearly understand the metes and bounds of the claims.  As the courts have noted, in some cases the word “about” is clear, and in others it is not.  It is a situation that must be judged on a case-by-case basis.  In this particular case, Applicant has provided zero evidence why one of ordinary skill would find the scope to be clear.  Examiner has provided numerous rationales why “about” can be clear, but none of those rationales fit this particular case.  When 2.2 degrees and 3 degrees both work, what does “about 2.2 degrees” mean?  Likewise, it appears 4 degrees would produce a functioning socket, so should that be included in “about 2.2 degrees” or “about 3 degrees”?  Angles higher than this would work, but to a lesser extent, and there is no clear line where to stop.

Examiner is required to give terms their broadest reasonable interpretation.  For example, Merriam Webster defines “adjacent” as;
Definition of adjacent
1a: not distant : NEARBY
the city and adjacent suburbs
	In this case, the land area is “nearby” and “not distant” from the first end, and thus is adjacent.  Furthermore, it is closer to the first end than it is to the second end.  Further still, there are no intervening elements of like kind.  A common example is you can’t say your house is adjacent the beach if there is another house between you and the beach.  In this case, CN106563858 has no tapered land area between the above illustrated tapered land area and the first end, and thus the above illustrated tapered land area is “adjacent” the first end (especially since it is “nearby” and “not distant”).
	Applicant argues that Tuttle “has nothing to do with the claimed method of manufacturing a punch”.  On the contrary, Tuttle shows the resultant product of the claimed method, which is very pertinent.  It is important that the reader understand what one of ordinary skill does and does not know.  If one of ordinary skill known that the end product (the punch) has been known for 100 years (exactly), then that can be a factor in deciding the obviousness in any method of making said product.
	Applicant notes that Lowe is for punching an automobile part.  However, Lowe deals with the same problems as both Tuttle and Applicant, namely the problem of extracting a punch from a recess that the punch has just formed.  As per MPEP 214, Known Work in One Field of Endeavor May Prompt Variations of It for Use in Either the Same Field or a Different One Based on Design Incentives or Other Market Forces if the Variations Are Predictable to One of Ordinary Skill in the Art
	In this case, they face the same problem of extracting the punch, and later extracting any part that goes into that recess, and thus the design incentives transcend the differences between the arts.
	Applicant makes similar arguments about Deyhim and Brock, so Examiner again responds with exemplary rationale F, cited above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724